LOWENSTEIN, Judge,
concurring.
Making absolute the Order in Prohibition is proper. There seems to be no doubt as to the status of sovereign immunity in this state following Bartley v. School District of St. Louis County, 649 S.W.2d 864 (Mo. banc 1983), the upshot of which is that English has no cause of action against the Division of Family Services.
My concern is to avoid unnecessarily using extraordinary writs to keep litigants from presenting evidence and having their day in court. By using a writ to dispose of a cause on the basis of case law being contrary to a party would deny the chance to appeal and perhaps have the law changed. With Bartley being of such recent vintage (motion for rehearing denied in May of 1983), no change appears likely that would allow English to recover. Moreover, since the state has no chance to appeal the denial of its motion for summary judgment, Guthrie v. Reliance Construction Co., Inc., 612 S.W.2d 366, 368 (Mo.App.1980); Hamiltonian Federal Savings & Loan Association v. Reliance Insurance Company, 527 S.W.2d 440, 444 (Mo.App.1975), the requisite of there being no adequate remedy by appeal is also present.